Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose an electrostatic linear ion trap and/or method for measuring induced current of one or more ions and reducing higher order frequency harmonics of the induced current by combining the induced current with measurements from reflecting reflectron plates, which includes measurement circuitry to measure a first induced current from a cylindrical pickup electrode, a second induced current from one or more plates of a first set of reflectron plates, and a third induced current from one or more plates of a second set of reflectron plates and to combine the first measured induced current with the second measured induced current and the third measured induced current to determine an induced current of one or more ions and reduce higher order frequency harmonics of the induced current as recited in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881